CALABRIA, Judge.
T.E.F. (the “juvenile”) seeks review of his adjudication on three counts of robbery with a dangerous weapon and one count of assault with a deadly weapon. We reverse and remand.
On 28 March 2003, the juvenile, age 14, and an adult identified as “Powell” approached three victims. The juvenile pushed one of them against a wall, removed a “hooked” knife from his pocket, placed the knife against the left side of the victim’s neck and demanded money. The second victim voluntarily handed the juvenile one dollar. The juvenile then took money from the pocket of the first victim. When the juvenile demanded money from the other two victims, they gave him the rest of the money they had, and the juvenile fled with a total of twelve dollars. The juvenile was subsequently located and stated to the police he had taken the money to buy new clothes and shoes. The juvenile was charged with three counts of robbery with a dangerous weapon and one count of assault with a deadly weapon.
On 22 April 2003, during the Juvenile Delinquency Session of the District Court of Edgecombe County, the juvenile, through counsel, indicated he would admit the offenses charged. The trial court then personally addressed the juvenile with eight questions, and the juvenile answered the trial court’s questions. After the trial court was informed there were no plea arrangements or discussions, the State recited a factual basis for the juvenile’s admission, and the trial court adjudicated the juvenile delinquent on all counts. The juvenile was committed to the Office of Juvenile Justice for placement in a training school for a minimum of six months and a maximum not to exceed his nineteenth birthday.
On appeal, the juvenile asserts the trial court erred in accepting his admission without conducting the full inquiry required under N.C. Gen. Stat. § 7B-2407(a) (2003). Under N.C. Gen. Stat. § 7B-2407(a), the trial court must address the juvenile personally on the following required inquiries and statements:
*3(1) Informing the juvenile that the juvenile has a right to remain silent and that any statement the juvenile makes may be used against the juvenile;
(2) Determining that the juvenile understands the nature of the charge;
(3) Informing the juvenile that the juvenile has a right to deny the allegations;
(4) Informing thq juvenile that by the juvenile’s admissions the juvenile waives the juvenile’s right to be confronted by the witnesses against the juvenile;
(5) Determining that the juvenile is satisfied with the juvenile’s representation-, and
(6) Informing the juvenile of the most restrictive disposition on the charge.
(Emphasis added). Pursuant to N.C. Gen. Stat. § 7B-2407(b) (2003), the trial court “may accept an admission from a juvenile only after determining that the admission is a product of informed choice.” This Court has stated that the function of N.C. Gen. Stat. § 7B-2407(a) is to ensure “the trial court. . . determine [s] that the admission is a product of the juvenile’s informed choice[,]” a pre-requisite under N.C. Gen. Stat. § 7B-2407(b) to the trial court’s acceptance of a juvenile’s admission. In re Kenyon N., 110 N.C. App. 294, 297, 429 S.E.2d 447, 449 (1993) (citing N.C. Gen. Stat. § 7A-633 (1989), repealed by Act of Oct. 27, 1998, ch. 202, sec. 6, 1998 N.C. Sess. Laws 695, 742-869, and recodified with no substantive change as N.C. Gen. Stat. § 7B-2407). Accordingly, if the required “inquiries and statements [do not] . . . affirmatively appear in the record of the proceeding, . . . the adjudication of delinquency based on the admission must be set aside[,]” Id. (citation omitted) (emphasis added), and the juvenile must be permitted to replead. In re Chavis and In re Curry and In re Outlaw, 31 N.C. App. 579, 581, 230 S.E.2d 198, 200 (1976).
In the instant case, the trial court asked only five of the six questions required by N.C. Gen. Stat. § 7B-2407(a), omitting whether the juvenile was satisfied with his representation as required by N.C. Gen. Stat. § 7B-2407(a)(5). This failure precluded the trial court from properly determining the admission to be the product of informed choice as required by N.C. Gen. Stat. § 7B-2407(b) and this Court’s *4holding in Kenyon N. Kenyon N., 110 N.C. App. at 298, 429 S.E.2d at 449. See also In re Register, 84 N.C. App. 336, 348, 352 S.E.2d 889, 895-96 (1987) (holding the trial court was precluded from accepting six juveniles’ admissions of vandalizing a home because the required inquiries were incomplete; the trial court addressed the juveniles as a group on some of the required inquiries, addressed them individually on others, and failed to address any of the juveniles on two inquiries) (citing N.C. Gen. Stat. § 7A-633). Accordingly, we hold the trial court erred by accepting the juvenile’s admission, and “the adjudication . . . based on the admission must be set aside.” Kenyon N., 110 N.C. App. at 297, 429 S.E.2d at 449.
Nonetheless, the State argues any error should be deemed harmless for two reasons. First, although the trial court failed to ask the juvenile one of the six required questions, the trial court’s inquiry was sufficient to establish the juvenile’s admission was the product of informed choice. Second, the juvenile’s brief failed to allege prejudice or that he would have pled differently had the error not occurred. In support, the State directs our attention to two cases, State v. Hendricks, 138 N.C. App. 668, 531 S.E.2d 896 (2000) (finding no prejudicial error in accepting a guilty plea where the trial court failed to comply with all N.C. Gen. Stat. § 15A-1022 inquiries because the defendant signed a transcript of plea covering all the areas omitted by the trial court) and State v. Williams, 65 N.C. App. 472, 310 S.E.2d 83 (1983) (finding no prejudicial error in accepting a guilty plea where the trial court failed to make the required N.C. Gen. Stat. § 15A-1022 inquiries because the defendant failed to allege prejudice or that he would have pled differently).
We find the State’s reliance on the cited adult criminal cases misplaced. While we note “an ‘admission’ in a juvenile hearing is equivalent to a guilty plea in a criminal case,” Chavis, 31 N.C. App. at 581, 230 S.E.2d at 200; In re Johnson, 32 N.C. App. 492, 493, 232 S.E.2d 486, 487-88 (1977), we also recognize “there are . . . significant differences between criminal trials and juvenile proceedings.” Chavis, 31 N.C. App. at 581, 230 S.E.2d at 200. See also In re Burrus, 275 N.C. 517, 529-33, 169 S.E.2d879, 886-89 (1969) (stating “[w]hatever maybe their proper classification, [juvenile proceedings] certainly are not ‘criminal prosecutions’ ” and noting “[tjhere are . . . many valid distinctions between a criminal trial and a juvenile proceeding”). This Court has long recognized that in a juvenile proceeding, as opposed to an adult criminal proceeding, “the burden upon the State to see that the child’s rights [are] protected” is increased rather than *5decreased. In re Meyers, 25 N.C. App. 555, 558, 214 S.E.2d 268, 270 (1975); Chavis, 31 N.C. App. at 581, 230 S.E.2d at 200. See also State v. Fincher, 309 N.C. 1, 24, 305 S.E.2d 685, 699 (1983) (Martin, J., concurring) (stating “[t]he state has a greater duty to protect the rights of a respondent in a juvenile proceeding”). Cf. State v. Tucker, 154 N.C. App. 653, 657, 573 S.E.2d 197, 200 (2002) (stating “[t]he juvenile system is designed to protect both the welfare of the delinquent child as well as the best interest of the State”). Given the greater burden placed on the State in a juvenile proceeding and guided by our precedent in Kenyon N. and Register, we find the State’s arguments unavailing.
We feel it prudent to address the resulting consequences of the dissent’s proposed analysis. First, under the dissent’s analysis, we would contradict the General Assembly’s clear mandate granting greater rights to children in juvenile proceedings than those guaranteed under the Due Process Clause. The dissent would have us interpret Johnson as standing for the proposition that our courts need not comply with the legislation passed after Johnson was decided. See An Act to Provide a Unified Juvenile Code, ch. 815, 1979 N.C. Sess. Laws 966 (effective Jan. 1, 1980). Yet, the General Assembly’s post-Johnson legislation follows, in statutory form, the distinction between criminal and juvenile proceedings noted in Burrus and Chavis, two pre-Johnson decisions, by providing greater rights to children in juvenile proceedings than those guaranteed to adults in criminal prosecutions. It is well established that the General Assembly may pass legislation governing the people’s rights so long as that legislation does not violate the federal or state constitutions, Lanier, Comr. of Insurance v. Vines, 274 N.C. 486, 495, 164 S.E.2d 161, 166 (1968); Baker v. Martin, 330 N.C. 331, 338-39, 410 S.E.2d 887, 891-92 (1991), and it follows that the General Assembly may mandate that a child facing juvenile adjudication be granted greater protections than those guaranteed by the federal and state constitutions to an adult facing criminal conviction. We are not persuaded that such a mandate may be ignored.
Second, the dissent’s holding would import a “totality of the circumstances” test from Hendricks for purposes of analyzing the trial court’s adherence to N.C. Gen. Stat. § 7B-2407 in taking juvenile admissions. However, we note the circumstances under which this Court applied the test in Hendricks were distinct from those of the instant case because the defendant in Hendricks signed a transcript of plea, which covered all the inquiries required under N.C. Gen. Stat. *6§ 15A-1022. The juvenile in the instant case did not sign a transcript of admission. It is true if the juvenile had signed a transcript of admission we would have some evidence that the juvenile was made aware of his rights set out under N.C. Gen. Stat. § 7B-2407, and this evidence might then warrant following the “totality of the circumstances” test applied to the adult criminal defendant in Hendricks. However, application of the Hendricks test here, as the dissent urges, would not only apply the test for adult criminal pleas to juvenile admissions where a transcript of admission was signed, but also extend the test’s application to juvenile admissions where no transcript of admission was signed and where the juvenile was clearly not presented with all the required statutory inquiries and statements.
Moreover, we respectfully disagree with the dissent’s assertion that our holding rejects a “totality of the circumstances” test and “might eliminate a juvenile’s opportunity to argue on appeal that although the trial court complied with the statute, the juvenile was nevertheless not competent to render a valid admission — truly an absurd result.” The dissent misapprehends our holding and equates the limited statutory consideration at issue in this case with every conceivable alternative argument that might otherwise be raised by a juvenile. To clarify, our decision is concerned exclusively with those situations involving a record that affirmatively discloses noncompliance by the trial court with N.C. Gen. Stat. § 7B-2407. We do not comment on other claims a juvenile may otherwise have; nor does our holding stand for the proposition that a juvenile is limited to only those six matters required by N.C. Gen. Stat. § 7B-2407.
Third, under the dissent’s holding, we would contradict this Court’s binding precedent, which places a greater burden on the State to protect children’s rights in juvenile proceedings, by treating a juvenile admission as if it were an adult plea of guilty. The dissent would, in essence, have us interpret this Court’s holding in Kenyon N. as having applied a “totality of the circumstances” test and “requir[ing] reversal because ‘it does not affirmatively appear from the record that [any of] the provisions of [the statute] were complied with . . . More accurately, however, this Court reversed and remanded the adjudication because
the only record evidence . . . reveals that the trial court failed to inquire of the juvenile whether he understood the nature of the charge against him and whether he was satisfied with his representation. The trial court also failed to inform the juvenile that he had a right to remajn silent, a right to deny the charges against *7him, that by his admission he waived his right to confront the witnesses against him, and what constituted the most restrictive disposition possible on the charge against him. Thus, it does not affirmatively appear from the record that the provisions of [the statute] were complied with, and we are therefore unable to say that the juvenile’s admission was the product of an informed choice.
Kenyon N., 110 N.C. App. at 297-98, 429 S.E.2d at 449 (emphasis added). Thus, in Kenyon N., the critical inquiry was whether the trial court complied with the provisions of the statute. Upon determining the trial court had not complied, this Court reversed and remanded the adjudication without further analysis in light of the “totality of the circumstances.” Moreover, unlike Kenyon N., in this case, we are not confronted with a silent record where there is a lack of an affirmative showing concerning compliance with the provisions of the relevant statute. Rather, we can say with absolute certainty the trial court failed to comply with the statute. It seems anomalous to be able to reverse a judgment based upon a juvenile admission lacking an affirmative showing of statutory compliance, yet be constrained from reversing a judgment where there is an affirmative showing of statutory non-compliance.
Fourth, the dissent’s holding would place the burden of protecting the child’s rights during entry of a juvenile admission on the child, instead of the trial court maintaining the burden, as required by N.C. Gen. Stat. § 7B-2407. The dissent’s analysis of the voluntariness of the juvenile’s admission attempts to equate a trial court’s partial compliance with the statutory requirements with actual compliance because the child, during the proceeding, was asked; in part, “whether he understood ‘what’s going on[]’. . . .” As troubling as that aspect is, the dissent goes on to imply that, because the child “was asked whether he had any further questions for his attorney or for the court[,]” his rights had been vindicated. This effectively converts the duty of the trial court to make the required inquiries into a duty on the part of the child to make the appropriate assertions, of which, presumably, he is supposed to be aware.
Similarly, the dissent would have us conclude that the juvenile’s “hypothetical ‘may haves[,]’ [concerning disagreements about how to proceed or whether he felt he could choose not to make the admission,] do not amount to prejudice.” Initially, we note that neither Kenyon N. nor Register grafted a review for prejudice into their analyses after determining statutory non-compliance. Rather, statu*8tory non-compliance alone made it “impossible for the judge to determine ‘that the admission [was] a product of informed choice[,]’ ” Register, 84 N.C. App. at 348, 352 S.E.2d at 896 (emphasis added), and thus necessary to set aside the adjudication of delinquency. Kenyon N., 110 N.C. App. at 297, 429 S.E.2d at 449. Moreover, it is impossible to tell from the sixteen-page transcript whether the juvenile was prejudiced as a result of the failure of the trial court to adhere to the mandates of N.C. Gen. Stat. § 7B-2407. We do know the child never unilaterally volunteered dissatisfaction with his representation, and the dissent evidently considers that sufficient. However, we cannot be certain of his satisfaction, because no one bothered to ask him. Nor do we deem it the better rule of law to impose on a child the heavy burden of maintaining his rights under the statute, when the General Assembly placed this responsibility on the trial court and mandated that the six statutory inquiries be addressed to the child in substance and on the record.
For the foregoing reasons, we hold the trial court’s acceptance of the juvenile’s admission, without determining the juvenile’s satisfaction with his representation as required by N.C. Gen. Stat. § 7B-2407(a)(5), constituted reversible error, which necessitates setting aside the juvenile’s adjudication. Accordingly, the trial court’s orders are reversed, and the case is remanded for a new hearing. Having so held, we need not address the juvenile’s remaining assignments of error.
Reversed and remanded.
Judge WYNN concurs.
Judge LEVINSON dissents.